                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 1 of 11 Page ID #:1


                     1         Lara A. Grines (SBN 316629)
                               lara.grines@bakermckenzie.com
                     2         BAKER & McKENZIE LLP
                               1901 Avenue of the Stars, Suite 950
                     3         Los Angeles, CA 90067
                               Telephone: +1 310 210 4728
                     4         Facsimile: +1 310 201 4721
                     5         Attorneys for Defendant
                               AIR PRODUCTS AND CHEMICALS, INC.
                     6
                     7
                     8                                  UNITED STATES DISTRICT COURT
                     9                              CENTRAL DISTRICT OF CALIFORNIA
                  10                                         WESTERN DIVISION
                  11
                  12           MARSHALL KNIGHT                            Case No.
                  13                       Plaintiff,                     NOTICE OF REMOVAL OF
                                                                          CIVIL ACTION TO THE
                  14                 v.                                   UNITED STATES DISTRICT
                                                                          COURT
                  15           AIR PRODUCTS AND CHEMICALS,
                               INC., a corporation; and DOES 1
                  16           through 25, inclusive,
                  17                       Defendants.
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
 Baker & McKenzie LLP
1901 Avenue of the Stars,
        Suite 950
 Los Angeles, CA 90067                                        NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 2 of 11 Page ID #:2


                      1       TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                      2       DISTRICT OF CALIFORNIA, WESTERN DIVISION, AND TO PLAINTIFF
                      3       AND HIS ATTORNEYS OF RECORD:
                      4             PLEASE TAKE NOTICE that Defendant Air Products and Chemicals, Inc. (“Air
                      5       Products”), by and through its attorneys, Baker & McKenzie LLP, pursuant to 28 U.S.C.
                      6       §§ 1332 and 1441, hereby files this Notice of Removal, based on diversity of citizenship
                      7       jurisdiction, to effect the removal of the above-captioned action from the Superior Court
                      8       of the State of California, County of Los Angeles, to the United States District Court
                      9       for the Central District of California, Western Division, and states that removal is proper
                   10         for the following reasons:
                   11                                            BACKGROUND
                   12               1.     On April 29, 2020, Plaintiff Marshall Knight (“Plaintiff”), filed a civil
                   13         complaint in the Superior Court of the State of California, County of Los Angeles, case
                   14         number 20STCV16299.
                   15               2.     The Complaint alleges causes of action for: (1) Disability Discrimination;
                   16         (2) Failure to Accommodate; (3) Failure to Engage in an Interactive Process; (4)
                   17         Retaliation under FEHA; (5) Failure to Prevent Harassment and Discrimination; (6)
                   18         Retaliation under CFRA; and (7) Wrongful Termination in Violation of Public Policy.
                   19               3.     On May 5, 2020, Air Products was served with a Summons and the
                   20         Complaint. A true and correct copy of the Complaint and Summons in this action is
                   21         attached hereto as Exhibit A.
                   22               4.     The only named defendant in the causes of action in the Complaint is
                   23         Defendant.
                   24               5.     On June 2, 2020, Air Products filed its Answer in the Superior Court. A
                   25         true and correct copy of the Answer in this action is attached hereto as Exhibit B.
                   26         ///
                   27         ///
                   28         ///
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                 2
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 3 of 11 Page ID #:3


                      1                                    TIMELINESS OF REMOVAL
                      2               6.     Because Plaintiff served the Complaint upon Air Products on May 5, 2020,
                      3       this Notice of Removal is timely, as it is filed within thirty days of the date the
                      4       Complaint was served. See 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe
                      5       Stringing, Inc., 526 U.S. 344, 354 (1999) (holding that the thirty-day deadline to remove
                      6       commences upon service of the summons and complaint).
                      7                    REMOVAL ON THE BASIS OF DIVERSITY JURISDICTION
                      8               7.     Because this action is between citizens of different states and the amount
                      9       in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, this
                   10         Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a). Accordingly,
                   11         this action is removable to this Court pursuant to 28 U.S.C. § 1441(a).
                   12                                       PLAINTIFF’S CITIZENSHIP
                   13                 8.     Plaintiff is, and at the institution of this civil action was, a citizen of the
                   14         State of California. Plaintiff alleges that he “is, and at all times material hereto was an
                   15         individual residing in the County of Los Angeles, State of California.” (Ex. A, Compl.
                   16         ¶ 3.)
                   17                 9.     Residence is prima facie evidence of domicile and therefore citizenship.
                   18         See Mondragon v. Capital One Auto Fin., 736 F.3d 880, 885-86 (9th Cir. 2013).
                   19                                     AIR PRODUCTS’ CITIZENSHIP
                   20                 10.    Pursuant to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a
                   21         citizen of every State . . . by which it has been incorporated and of the State . . . where
                   22         it has its principle place of business.”
                   23                 11.    The appropriate test to determine a corporation’s principal place of
                   24         business is the “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010).
                   25         Under the “nerve center” test, a corporation’s principal place of business is the single
                   26         place within a particular State where the corporation’s officers direct, control, and
                   27         coordinate the corporation’s activities, which is typically the place at which the
                   28         corporation maintains its headquarters. See id. The Supreme Court has used “[t]he
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                   3
        Suite 950
 Los Angeles, CA 90067                                           NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 4 of 11 Page ID #:4


                      1       metaphor of the ‘corporate brain’” to describe a corporation’s principal place of
                      2       business. See id. at 95.
                      3             12.    Air Products is incorporated under the laws of the State of Delaware.
                      4             13.    Air Products maintains its headquarters in Allentown, Pennsylvania. The
                      5       CEO and President of Air Products maintain their offices at its headquarters in
                      6       Allentown, Pennsylvania. In short, Air Products’ “nerve center” or “corporate brain” is
                      7       located at its headquarters in Allentown, Pennsylvania.
                      8                               DOE DEFENDANTS’ CITIZENSHIP
                      9             14.    Pursuant to 28 U.S.C. § 1441(b), the residence of fictitious and unknown
                   10         defendants should be disregarded for purposes of establishing removal jurisdiction
                   11         under 28 U.S.C. § 1332. See Fristos v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th
                   12         Cir. 1980) (holding unnamed defendants are not required to join in a removal petition).
                   13         Thus, the possible existence of unnamed Doe Defendants, 1 through 25 inclusive, does
                   14         not deprive this Court of jurisdiction.
                   15                                    AMOUNT IN CONTROVERSY
                   16               15.    While Air Products denies any liability as to Plaintiff’s claims, the amount
                   17         in controversy “more likely than not” exceeds $75,000. See Sanchez v. Monumental
                   18         Life Ins. Co., 95 F.3d 856, 862 (9th Cir. 1996). Here, the damages requested by Plaintiff
                   19         “more likely than not” exceed $75,000, exclusive of interests and costs, as required by
                   20         28 U.S.C. § 1332(a), based on the allegations, claims and prayer for relief set forth in
                   21         the Complaint.
                   22               16.    Where a complaint “fails to allege a sufficiently specific total amount in
                   23         controversy . . . [courts] apply the preponderance of the evidence burden of proof to the
                   24         removing defendant.” Guglielmino v. McKee Foods Corp., 506 F.3d 701 (9th Cir.
                   25         2007). Here, Plaintiff has not specified the amount that he alleges is in controversy nor
                   26         has he expressly limited his recovery in this case. As such, the preponderance of the
                   27         evidence standard applies in determining whether the jurisdictional threshold is likely
                   28         ///
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                4
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 5 of 11 Page ID #:5


                      1       to be met. Id. at 700 (applying the preponderance of the evidence standard where
                      2       plaintiff’s complaint alleged that “damages to each Plaintiff are less than $75,000”).
                      3             17.    Moreover, in determining the amount in controversy, the Court must
                      4       consider the aggregate of general damages, special damages, punitive damages, and
                      5       attorneys’ fees. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998)
                      6       (holding that claims for statutory attorneys’ fees to be included in amount in
                      7       controversy, regardless of whether such an award is discretionary or mandatory);
                      8       Davenport v. Mut. Benefit Health & Accident Ass’n, 325 F.2d 785, 787 (holding that
                      9       punitive damages must be taken into account where recoverable under state law);
                   10         Conrad Assoc.’s v. Hartford Accident & Ind. Co., 994 F. Supp. 1196, 1198 (N.D. Cal.
                   11         1998) (holding that the “amount in controversy” includes claims for general and special
                   12         damages); Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1010-11 (N.D.
                   13         Cal, 2002) (“Where the law entitles the prevailing plaintiff to recover reasonable
                   14         attorney fees, a reasonably estimate of fees likely to be incurred to resolution is part of
                   15         the benefit permissibly sought by the plaintiff and thus contributes to the amount in
                   16         controversy.”).
                   17               18.    Plaintiff seeks to recover compensatory damages for emotional distress,
                   18         general damages, physical distress and injury, humiliation, stress, past and future loss
                   19         of income, and loss of career advancement opportunities (Ex. A, Compl. ¶¶ 32, 40, 49-
                   20         50, 61-62, 69-70, 87-88, and 96-97; Prayer for Relief ¶ 1-3.)
                   21               19.    Although Air Products denies all liability, based on Plaintiff’s claims for
                   22         compensatory damages alone, it is more likely than not that the amount in controversy
                   23         exceeds $75,000, exclusive of interests and costs, as required for diversity jurisdiction
                   24         pursuant to 28 U.S.C. § 1332.
                   25               20.    Utilizing the approximate amount of Plaintiff earnings from January 1,
                   26         2017 through approximately July 23, 2017 (when Plaintiff began a leave of absence),
                   27         and extrapolating that for a full year’s pay, Plaintiff would have earned approximately
                   28         $86,000 in 2017. Accordingly, Plaintiff’s backpay, if calculated based on Plaintiff’s
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                 5
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 6 of 11 Page ID #:6


                      1       gross earnings for full-time work for the period from his separation date of August 2,
                      2       2018, to a potential trial date of April 29, 2021 (approximately 1 year after filing of the
                      3       Complaint), would total approximately $234,923.96. In addition, had Plaintiff remained
                      4       employed with Defendant, Defendant would have continued paying health benefits on
                      5       behalf of Plaintiff starting from January 1, 2019 through at least the potential trial date
                      6       of April 29, 2021 (approximately 1 year after filing of the Complaint). Accordingly,
                      7       the value of Plaintiff’s lost benefits, if calculated based on 30% of his total lost wages
                      8       set forth above, would amount to approximately $70,477.19. Taken together, Plaintiff’s
                      9       damages for lost wages and benefits alone would therefore total, at a minimum,
                   10         approximately $305,401.15, well above the jurisdictional threshold of $75,000.
                   11               21.    Alternatively, using Plaintiff’s hourly rate of $28.35 per hour, Plaintiff’s
                   12         backpay, if calculated based on Plaintiff’s gross earnings for full-time work for the
                   13         period from his separation date of August 2, 2018, to a potential trial date of April 29,
                   14         2021 (approximately 1 year after filing of the Complaint), would total approximately
                   15         $159,894.00. In addition, had Plaintiff remained employed with Defendant, Defendant
                   16         would have continued paying health benefits on behalf of Plaintiff starting from January
                   17         1, 2019 through at least the potential trial date of April 29, 2021 (approximately 1 year
                   18         after filing of the Complaint). Accordingly, the value of Plaintiff’s lost benefits, if
                   19         calculated based on 30% of his total lost wages set forth above, would amount to
                   20         approximately $47,968.20. Taken together, Plaintiff’s damages for lost wages and
                   21         benefits alone would therefore total, at a minimum, approximately $207,862.20, well
                   22         above the jurisdictional threshold of $75,000.
                   23               22.    As such, utilizing Plaintiff’s earnings from January 1, 2017 through
                   24         approximately July 23, 2017 or using Plaintiff’s hourly rate brings Plaintiff’s damages
                   25         for lost wages and benefits well above the jurisdictional threshold of $75,000.
                   26               23.    Added to that amount would also be Plaintiff’s alleged damages for
                   27         humiliation, embarrassment, mental anguish, and physical harm (if any), which only
                   28         boosts the total amount in controversy much further above $75,000.
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                 6
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 7 of 11 Page ID #:7


                      1             24.    In addition to citing the facts and allegations as pleaded in Plaintiff’s
                      2       Complaint, a removing defendant may also “introduce evidence of jury verdicts in cases
                      3       involving analogous facts” to establish the amount in controversy. Simmons v. PCR
                      4       Tech., 209 F. Supp. 2d 1029, 1033-34 (N.D. Cal. 2002) (finding it proper to consider
                      5       evidence from various jury verdict reporters to establish the amount in controversy).
                      6             25.    Jury verdicts for economic damages in analogous cases are regularly in
                      7       excess of $75,000. See, e.g., Kranson v. Federal Express Corp., United States District
                      8       Court for the Northern District of California, Case No. 4-11-cv-05826-YGR (Oct. 15,
                      9       2012) (Yvonne Gonzalez Rogers, J.) (awarding $382,197 to plaintiff in past lost and
                   10         future earnings, where plaintiff alleged claims for disability discrimination, failure to
                   11         provide reasonable accommodation, retaliation, and wrongful discharge); Kamali v.
                   12         Cal. Dep’t of Transp., Superior Court of Los Angeles County, Case No. BC426247
                   13         (Dec. 21, 2012) (David L. Minning, J.) (awarding $263,983 in past economic loss and
                   14         $300,000 in future economic loss, where plaintiff alleged claims for disability
                   15         harassment and discrimination, retaliation, failure to engage in the interactive process,
                   16         failure to provide reasonable accommodation, and failure to prevent harassment and
                   17         discrimination); Storm v. Rite Aid Corporation, Superior Court of Los Angeles, Case
                   18         No. BC419584 (Nov. 15, 2013) (Michael L. Stern, J.) (awarding $113,000 in
                   19         compensatory damages to plaintiff Storm on his claim for wrongful termination in
                   20         violation of public policy); Williams v. Metro. Transp. Auth., Superior Court of Los
                   21         Angeles, Case No. BC467568 (Dec. 16, 2013) (Holly E Kendig, J.) (awarding
                   22         $498,098.08 in damages, where plaintiff prevailed in his claims for disability
                   23         discrimination, failure to provide reasonable accommodation, and failure to engage in
                   24         the interactive process).
                   25               26.    Although not completely identical in every respect to the case at bar, the
                   26         foregoing cases contain material similarities, thereby rendering them sufficient for the
                   27         purpose of establishing the jurisdictional minimum of $75,000. See Simmons, 209 F.
                   28         Supp. 2d at 1033 (stating the “fact that the cited cases involve distinguishable facts is
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                7
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 8 of 11 Page ID #:8


                      1       not dispositive” and that the cited cases “amply demonstrate the potential for large
                      2       punitive and emotional distress damages awards”). Indeed this case contains similar
                      3       causes of action to the cases described above, making it more likely than not that the
                      4       amount in controversy exceeds $75,000 here.
                      5             27.    Plaintiff also seeks punitive damages. (See Ex A, Compl. ¶¶ 34, 42, 52, 64,
                      6       72, 90, 98; Prayer for Relief ¶ 4.) In addition to compensatory damages, punitive
                      7       damages are also used to determine whether the jurisdictional minimum has been
                      8       satisfied. See Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“It is well
                      9       established that punitive damages are part of the amount in controversy in a civil
                   10         action.”). Given that juries often award substantial punitive damages in connection with
                   11         discrimination, retaliation, or wrongful termination verdicts, and Plaintiff alleges each
                   12         of these types of claims and more in the present action, it is apparent from the Complaint
                   13         that the amount in controversy far exceeds $75,000.
                   14               28.    Once again, jury verdicts in similar cases are demonstrative of the fact that
                   15         Plaintiff’s potential recovery for punitive damages alone is certainly higher than the
                   16         amount in controversy jurisdictional threshold. See, e.g., Nickel v. Staples Contract &
                   17         Commercial, Inc., et al., Superior Court of Los Angeles, Case No. BC481391 (Feb. 26,
                   18         2014) (Mark Mooney, J.) (awarding $22,843,912 in punitive damages to plaintiff who
                   19         alleged discrimination and retaliation complaints); Jafa-Bodden v. Bikram Choudhary,
                   20         et al., Superior Court of Los Angeles, Case No. BC512041 (Jan. 26, 2016) (Mark
                   21         Mooney, J.) (awarding $6,471,000 in punitive damages, as well as $924,500 in
                   22         compensatory damages, to plaintiff who prevailed on claims of discrimination,
                   23         harassment, and retaliatory termination under FEHA); Cochran v. CBS Corp., et al.,
                   24         Superior Court of Los Angeles, Case No. BC432836 (Nov. 21, 2012) (Kevin C. Brazile,
                   25         J.) (awarding $7,769,440 in punitive damages to plaintiff who alleged, among other
                   26         claims, discrimination, harassment, and retaliation on the basis of disability in violation
                   27         of FEHA, as well as wrongful termination of employment in violation of public policy).
                   28         ///
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                 8
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                            Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 9 of 11 Page ID #:9


                      1       Clearly, where Plaintiff’s punitive damage award if he succeeds at trial could be six or
                      2       seven figures, the amount in controversy requirement is satisfied here.
                      3             29.    Plaintiff also seeks attorneys’ fees. (See Ex. A, Compl. ¶¶ 35, 53, 65, 73,
                      4       91, 99; Prayer for Relief ¶ 5.) Should Plaintiff prevail on his claim for discrimination
                      5       and retaliation in violation of FEHA, he will be entitled to recover attorneys’ fees. See
                      6       Cal. Govt. Code § 12965(b). When attorneys’ fees are recoverable by statute, they are
                      7       also factored in to the determination of the amount in controversy. See Richmond, 897
                      8       F. Supp. at 450 (noting that attorneys’ fees are included in the amount in controversy
                      9       “if recoverable by statute or contract”).
                   10               30.    The reasonable amount of attorneys’ fees in a case may be based upon fee
                   11         awards in similar cases, Plaintiff’s counsel’s hourly rate, and the number of hours
                   12         counsel expects to spend on the case. Brady, 243 F. Supp. 2d at 1011.
                   13               31.    Attorneys’ fees in individual discrimination and retaliation cases under
                   14         FEHA can amount to well more than the jurisdictional amount in controversy standing
                   15         alone. See, e.g., Lota v. Home Depot U.S.A., Inc., No. 11-cv-05777-YGR, 2013 U.S.
                   16         Dist. LEXIS 181848, at *64 (N.D. Cal. Dec. 31, 2013) (awarding $143,915.85 in
                   17         attorney’s fees to plaintiff’s counsel, where plaintiff alleged failure to accommodate
                   18         disability, failure to engage in interactive process, discrimination on account of
                   19         disability, retaliation, and failure to prevent discrimination and retaliation under FEHA,
                   20         as well as wrongful termination in violation of public policy); Noyes v. Kelly Servs.,
                   21         No. 2:02-cv-2685-GEB-CMK, 2008 U.S. Dist. LEXIS 73437, at *20-21 (E.D. Cal.
                   22         Aug. 1, 2008) (granting plaintiff’s motion for attorneys’ fees in the amount of
                   23         $765,972.70 under FEHA, where plaintiff prevailed on claims that defendant employer
                   24         discriminated against her in violation of FEHA and Title VII of the Civil Rights Act);
                   25         Asberry v. City of Sacramento/Sanitation Dep’t, 2004 U.S. Dist. LEXIS 29138, at *16
                   26         (E.D. Cal. Apr. 5, 2004) (awarding plaintiff’s counsel $187,646.25 in attorneys’ fees,
                   27         where plaintiff prevailed at trial on claims that defendant employer failed to
                   28         ///
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                 9
        Suite 950
 Los Angeles, CA 90067                                         NOTICE OF REMOVAL
    +1 310 201 4728
                       Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 10 of 11 Page ID #:10


                      1     accommodate his employment disability in violation of FEHA and the Americans with
                      2     Disabilities Act).
                      3           32.    Thus, including attorneys’ fees, which, in FEHA cases, the prevailing party
                      4     typically seeks in amounts well into the six digits, the amount in controversy far exceeds
                      5     the $75,000 threshold.
                      6           33.    Accordingly, since diversity of citizenship exists between Plaintiff and Air
                      7     Products, and the amount in controversy between them is in excess of $75,000, this
                      8     Court has original jurisdiction of the action pursuant to 28 U.S.C. § 1332(a)(1), and
                      9     Plaintiff’s action is removable under 28 U.S.C. § 1441(b).
                   10                                               VENUE
                   11             34.    Pursuant to 28 U.S.C. § 144l(a), “any civil action brought in a State court
                   12       of which the district courts of the United States have original jurisdiction, may be
                   13       removed by the defendant or the defendants, to the district court of the United States for
                   14       the district and division embracing the place where such action is pending.” Under 28
                   15       U.S.C. § 84, this Court embraces the Superior Court of the State of California for the
                   16       County of Los Angeles. Accordingly, this Court is the appropriate Court under this
                   17       statute to which remove this action. 28 U.S.C. § 1441(a).
                   18                                     NOTICE OF REMOVAL
                   19             35.    Air Products will give notice of the filing of this Notice of Removal to
                   20       Plaintiff and to the Clerk of the Superior Court of the State of California for the County
                   21       of Los Angeles, Case No. 20STCV16299. This Notice of Removal is concurrently
                   22       being served on Plaintiff and Air Products shall file with this Court a certificate of
                   23       service of such notice.
                   24       ///
                   25       ///
                   26       ///
                   27       ///
                   28       ///
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                              10
        Suite 950
 Los Angeles, CA 90067                                       NOTICE OF REMOVAL
    +1 310 201 4728
                       Case 2:20-cv-04953-DSF-E Document 1 Filed 06/04/20 Page 11 of 11 Page ID #:11


                      1                                 PRAYER FOR REMOVAL
                      2           36.   WHEREFORE, Air Products respectfully prays that this matter, now
                      3     pending in the Superior Court of the State of California, County of Los Angeles, case
                      4     number 20STCV16299, be removed to the United States District Court for the Central
                      5     District of California, Western Division.
                      6     Dated: June 4, 2020                          Respectfully submitted,
                      7                                                  BAKER & MCKENZIE LLP
                      8
                      9                                                  By: /s/ Lara A. Grines
                                                                           Lara A. Grines
                   10
                                                                             Attorney for Defendant
                   11                                                        AIR PRODUCTS AND
                                                                             CHEMICALS, INC.
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                               11
        Suite 950
 Los Angeles, CA 90067                                      NOTICE OF REMOVAL
    +1 310 201 4728
